Exhibit 10.2
FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT
THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of August 29, 2008, between 180 N. LASALLE II, L.L.C., a Delaware limited
liability company (“Seller”), and YOUNAN PROPERTIES, INC., a California
corporation (“Buyer”).
WITNESSETH:
WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated as of August 12, 2008 (the “Agreement”), relating to the purchase and sale
of certain property commonly known as 180 North LaSalle Street, Chicago,
Illinois, and more particularly described in the Agreement (the “Property”); and
WHEREAS, Seller and Buyer desire to amend certain terms and conditions of the
Agreement as set forth herein;
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing recitals, the agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Seller and Buyer hereby agree to
amend and modify the Agreement as follows:
1. Capitalized Terms. All capitalized terms not separately defined in this
Amendment bear the respective meanings given to such terms in the Agreement.
2. Evaluation Period. The Evaluation Period set forth in Section 5.1 of the
Agreement is hereby extended to 5:00 p.m. Central Time on September 3, 2008.
Buyer agrees that Buyer has completed its inspection of the Documents, Real
Property and Improvements and that Buyer has accepted and approved all of the
such matters and is prepared to waive the Evaluation Period and deposit the
Additional Deposit, except for the Buyer’s request for certain credits against
the Purchase Price detailed in that certain email dated August 28, 2008, from
Zaya Younan, of Younan Properties, Inc., to Jeff Bramson and Jaime Fink of
Holliday Fenoglio Fowler, L.P., a copy of which is attached hereto as Exhibit A
and made a part hereof. The Buyer acknowledges that the Seller has not agreed to
the requested credits and that the Evaluation Period is being extended by the
Parties solely to enable them to further discuss the requested credits.

 

 



--------------------------------------------------------------------------------



 



3. Full Force and Effect. The Agreement, as supplemented and amended by this
Amendment, remains in all respects in full force and effect. In the event of a
conflict between the provisions of the Agreement and the provisions of this
Amendment, the provisions of this Amendment shall be controlling. Additionally,
all references in the Agreement or this Amendment to the Agreement (including
references to “herein” or “therein”) shall mean and refer to the Agreement as
modified hereby.
4 Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which, taken together,
shall constitute one and the same instrument.
[Signature Page Follows]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

                                  BUYER:   YOUNAN PROPERTIES, INC.,
a California corporation    
 
                                    By:   /s/ Zaya S. Younan                    
      Name:   Zaya S. Younan             Title:   President    
 
                                SELLER:   180 N. LASALLE II, L.L.C.,
a Delaware limited liability company    
 
                                    By:   180 N. LaSalle Holdings, L.L.C.,
a Delaware limited liability company,
its sole member    
 
                                        By:   PGRT Equity II LLC, a Delaware
limited
liability company, its administrative
member    
 
                                            By:   Prime Group Realty, L.P.,
a Delaware limited partnership,
its sole member    
 
                                                By:   Prime Group Realty Trust,
a
Maryland real estate
investment trust, its sole
general partner    
 
                                                    By:   /s/ Jeffrey A.
Patterson                                  
 
                      Name:   Jeffrey A. Patterson    
 
                      Title:   President and Chief
Executive Officer    

 

3



--------------------------------------------------------------------------------



 



Exhibit A
Credits Request
See attached.

 

4